NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                   PHILIP STEVEN MATWYUK, Appellant.

                              No. 1 CA-CR 14-0202
                                FILED 5-26-2015


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201200754
                 The Honorable Steven F. Conn, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Jeffrey A. James, Attorney at law, Flagstaff
By Jeffrey A. James
Counsel for Appellant
                          STATE v. MATWYUK
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Maurice Portley joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Philip Steven Matwyuk (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplement brief in propria persona, but has not done so.

                FACTS AND PROCEDURAL HISTORY

¶2            Defendant was indicted on two counts of attempted first
degree murder, one count of attempted first degree murder by domestic
violence, one count of burglary in the first degree, six counts of aggravated
assault, and two counts of aggravated assault by domestic violence.
Defendant pled not guilty to all charges and the matter proceeded to a jury
trial.

¶3           At trial, the state presented evidence of the following facts.
A.D. and defendant began a relationship in 2010 and lived at A.D.’s home
with her two children from a previous relationship. In May 2012, A.D. and
defendant ended their relationship, and defendant moved out of A.D.’s
house. After defendant moved out, A.D. had the locks on the house
changed and unplugged the garage door opener.

¶4            On the morning of June 2, 2012, A.D.’s next door neighbor
saw defendant walking back and forth around A.D.’s house. The neighbor
watched as defendant attempted to open the garage door, tapped on the
windows to try to remove the screens, and eventually walked around the
side of the house toward the backyard. Because the neighbor was aware
defendant no longer lived at the home, she picked up the phone to call the
police. Prior to placing the call, however, the neighbor heard screams
coming from A.D.’s house and she immediately dialed 911.




                                     2
                           STATE v. MATWYUK
                            Decision of the Court

¶5            A.D.; her two-year old daughter; her friend (M.H.); her sister
(K.G.); K.G.’s two-year old son; and the children’s fifteen-year old
babysitter (M.J.H.) were asleep in the house. A.D. awoke to a tapping noise,
and minutes later, saw defendant enter her bedroom, where M.H. was also
sleeping, with a knife in his hands and a bandana wrapped around his face.
A.D. began screaming and ran from the room. As she fled, she noticed she
had been stabbed and was “covered in blood.”

¶6           M.H. awoke to discover he had been stabbed, was bleeding
profusely, and was having difficulty breathing. M.H. has a prosthetic leg,
which caused him to have limited mobility at times. Defendant was
standing near him, pointing a knife at him, and yelling that he would kill
M.H. if he did not leave A.D. M.H. stood up, but soon lost consciousness.
When M.H. regained consciousness he was lying on the floor of the
hallway. M.H. yelled for help and unsuccessfully tried to move from the
hallway until he eventually again lost consciousness.

¶7            K.G. heard her sister yelling, “He’s in here” and ran out of her
bedroom. When she saw defendant exiting the master bedroom, she tried
to run back into her room. Defendant knocked her down and while on top
of her attempted to stab her, stating “[y]ou’re going to die . . . .” K.G.’s son
was standing approximately a foot away and witnessed the altercation.
K.G. broke free from defendant’s grasp, and ran to the master bedroom to
assist M.H. When defendant approached K.G. again, she managed to knock
the knife out of his hands and eventually ran out the front door to get help.

¶8            M.J.H. awoke from sleeping on the couch with A.D.’s
daughter, and saw A.D. bleeding and defendant trying to stab K.G. M.J.H.
grabbed a phone to call 911. When defendant approached M.J.H. with the
knife, she threw the phone at his head. Defendant picked up the phone,
said “Oh, shit,” and ran out the back door of the house. M.J.H. grabbed the
young children and ran out of the front of the house to get help.

¶9           M.H. was hospitalized for ten days and remained
unconscious for two days. He received nine stab wounds to his chest, neck
and wrist. K.G. had wounds to both hands, her arm, her back, and her
breast. The cuts to her hands and arm required stitches. A.D. had stab
wounds to her left arm, under her right arm, her right hand and the back of
her head. A.D. also received stitches for her injuries.

¶10           During the ensuing police search, defendant called the police
from a pay phone at a truck stop. Defendant reported his location, and
police took him into custody. Defendant had blood on his jeans and shoes.



                                       3
                            STATE v. MATWYUK
                             Decision of the Court

At the police department, the police advised defendant of his Miranda
rights, and defendant agreed to participate in an interview with a detective.

¶11           After initially denying that he was at A.D.’s house that
morning, the police confronted defendant with the next-door neighbor’s
eyewitness account placing him at the residence. Defendant then admitted
that he went to the house to pick up personal items he had left there.
Defendant stated that “he was let in the house” and went to A.D.’s bedroom
to try to reconcile with her. When defendant saw M.H. in bed, he became
extremely angry and grabbed a knife from the kitchen to scare M.H. and
get him to leave the house. Defendant claimed that after A.D. began
screaming, M.H. attacked him, and he had to fight M.H., A.D. and K.G. in
order to get away. After defendant left the house, he called his father and
told him that he thought he stabbed his girlfriend and asked that his father
hide him.

¶12            A jury convicted defendant of burglary in the first degree,
(count 4); attempted second degree murder as to M.H. (count 2); aggravated
assault as to M.H., (count 5) (causing serious physical injury); aggravated
assault as to M.H., (count 6) (by deadly weapon or dangerous instrument);
aggravated assault as to M.H. (count 12) (causing temporary but substantial
disfigurement or substantial loss of impairment of body organ); aggravated
assault by domestic violence as to A.D. (count 7) (by deadly weapon or
dangerous instrument); aggravated assault as to K.G. (count 8) (by deadly
weapon or dangerous instrument); disorderly conduct with a weapon as to
M.J.H. (count 9); misdemeanor assault as to A.D (count 10); and
misdemeanor assault as to K.G. (count 11). The jury also found three
aggravating factors: causing physical, emotional or financial harm to the
victim (counts 2, 4, 5, 6, 7, 8, 9, 12); the use or threatened use of a dangerous
instrument during the commission of offense (counts 2, 4, 5, 6, 7, 8, 12); and
the infliction or threatened infliction of serious physical injury (counts 2, 4,
5, 6, and 12). The court found defendant’s lack of prior felony convictions
to be a mitigating factor.

¶13          The trial court sentenced defendant to a mitigated term of
seven years in prison on count 4, an aggravated term of twelve years in
prison on count 2, a presumptive term of seven and one-half years in prison
on count 5, a presumptive term of seven and one-half years in prison on
count 6, and a presumptive term of six years in prison on count 12. The
court ordered counts 2, 5, 6, and 12 to run consecutively to count 4, and to
be served concurrently. The trial court also sentenced defendant to an
aggravated term of eight years in prison on count 7, to be served
consecutively to count 2; a mitigated term of seven years in prison on count


                                       4
                           STATE v. MATWYUK
                            Decision of the Court

8, to be served consecutively to count 7; and a mitigated term of two years
in prison on count 9, to be served consecutively to count 8. On counts 10
and 11, the trial court sentenced defendant to six months in jail, with credit
for time served. The cout gave defendant 643 days of presentence
incarceration credit on count 4.

                               DISCUSSION

¶14           After reviewing the entire record for reversible error, we find
none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentences imposed were within the statutory limits. Defendant was
present at all critical stages of the proceedings and was represented by
counsel. Furthermore, based on our review of the record before us,
substantial evidence supports the jury's verdicts.

¶15           Pursuant to State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d
154, 156-57 (1984), defendant’s counsel’s obligations in this appeal are at an
end. Defendant has thirty days from the date of this decision to proceed, if
he desires, with a pro per motion for reconsideration or petition for review.

                              CONCLUSION

¶16           We affirm the convictions and sentences.




                                  :ama




                                      5